DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 3 October 2022 for the application filed 21 June 2019 which claims priority to PRO 62/688,909 filed 22 June 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 October 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second location" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a second location”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dizdarevic et al. (US 2010/0163670).
- Regarding Claim 1. Dizdarevic discloses a blended wing body aircraft (fig. 9a-c) comprising:
an airfoil-shaped center body (illustrated by fig. 9a-c) having a lower side and an upper side opposed to the lower side (illustrated by fig. 9a-c), wherein: 
the center body (illustrated by fig. 9a-c) has a central chord extending from a leading edge of the center body (illustrated by fig. 9a-c) to a trailing edge of the center body (illustrated by fig. 9a-c, a central chord exists through the center of the aircraft as the aircraft is symmetrically shaped); 
the lower side of the center body (illustrated by fig. 9a-c) has a lowest point (illustrated by fig. 9a-c, the lowest point is illustrated behind the main landing gear) aft of a pivot point about which the aircraft rotates during takeoff (inherently, the pivot point is the main landing gear, fig. 9a-c illustrate the lowest point aft of the pivot point;
wherein the lower side of the center body between a nose and main landing gear (illustrated by fig. 9a0c) of the aircraft is convex (fig. 9a-c illustrates the convex shape of the lower side), and upon procession of the aircraft down a runway during a takeoff and while both the nose and the main landing gear (illustrated by fig. 9a-c) are in engagement with a ground (inherently required while the aircraft is proceeding down a runway), a channel is defined between the ground and the lower side of the center body (illustrated by fig. 9a-c), and a height of the channel is minimal at a single location corresponding to said lowest point (illustrated by fig. 9a-c), said lowest point being lower than said pivot point (illustrated by fig. 9a-c). 
- Regarding Claim 2. Dizdarevic discloses the aircraft of claim 1, wherein the pivot point (main landing gear) has an axial location along the central chord of a contact point between the aircraft and the ground (the pivot point is at the location along which the landing gear is attached to the aircraft allowing it to be along the central chord of a contact point between the aircraft and the ground).
- Regarding Claim 3. Dizdarevic discloses the aircraft of claim 1, wherein the pivot point (main landing gear) has an axial location along the central chord of a contact point between the main landing gear of the aircraft and the ground (the pivot point is the attachment location of the main landing gear).
- Regarding Claim 4. Dizdarevic discloses the aircraft of claim 1, wherein the pivot point (main landing gear) has an axial location along the central chord of the main landing gear of the aircraft (the pivot point is the location of the main landing gear).
- Regarding Claim 5. Dizdarevic discloses the aircraft of claim 1, wherein a second location (any arbitrary point) is at a second distance corresponding to 5% of the length of the central chord aft of the pivot point (any arbitrary point can be chosen on Dizdarevic aft of the pivot point/main landing gear to satisfy the language).
- Regarding Claim 19. Dizdarevic discloses a blended wing body aircraft (illustrated by fig. 9a-c) comprising: 
an airfoil-shaped center body (illustrated by fig. 9a-c) having a lower side and an upper side opposed to the lower side (illustrated by fig. 9a-c), the center body (12) having a central chord extending from a leading edge of the center body (illustrated by fig. 9a-c) to a trailing edge of the center body (illustrated by fig. 9a-c); and 
a nose landing gear and a main landing gear (illustrated by fig. 9a-c) for supporting the aircraft on a ground, the main landing gear (illustrated by fig. 9a-c) being located aft of the nose landing gear relative to the central chord (illustrated by fig. 9a-c), the main landing gear (illustrated by fig. 9a-c) defining a pivot point (main landing gear) about which the aircraft rotates during take-off (inherently, the pivot point of the aircraft on takeoff is the main landing gear), 
wherein a lowest point (illustrated by fig. 9a-c) is located aft of the pivot point (fig. 9a-c illustrate the lowest point of the fuselage aft of the pivot point/main landing gear),
wherein the lower side of the center body (illustrated by fig. 9a-c) between the nose and the main landing gear (illustrated by fig. 9a-c) of the aircraft is convex (illustrated by fig. 9a-c, the center body is convex between the landing gear), and upon procession of the aircraft down a runway during a takeoff and while both the nose and the main landing gear (illustrated by fig. 9a-c) are in engagement with the ground, a channel is defined between the ground and the lower side of the center body (illustrated by fig. 9a-c), and a height of the channel is minimal at a single location corresponding to said lowest point (illustrated by fig. 9a-c, the lowest point is the location where the channel is minimal at a single location), said lowest point being lower than said pivot point (main landing gear) 
- Regarding Claim 20. Dizdarevic discloses the aircraft of claim 19, wherein the pivot point (main landing gear) has an axial location along the central chord of a contact point along the central chord between the main landing gear of the aircraft and the ground (illustrated by fig. 9a-c, the pivot point is at the main landing gear location).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dizdarevic et al. (US 2010/0163670) in view of Obviousness.
- Regarding Claims 7-12. Dizdarevic discloses the aircraft of claim 1, but does not explicitly discloses wherein the lowest point is located within a distance corresponding to 3, 5, 6, 8, 10 or 15% of the length of the central chord aft of the pivot point.
However, the examiner contends it would have been obvious to one of ordinary skill in the art at the time the invention was made to shift the lowest point by whatever % of the length of the central chord aft of the pivot point was determined appropriate for optimization of the aircraft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Further, the examiner contends that shifting the position of the lowest point would not have modified the operation of the aircraft in an unknown manner, resulting in the recitation of the location being held unpatentable as optimization of the system is considered to be within the purview of one of ordinary skill in the art. Additionally, given the recitation of the location being moved along the central chord within claims 7-12, the criticality of the lowest point location is brought into question.
Response to Arguments
Applicant's arguments, see pages 5-7, filed 3 October 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-5, 7-12 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        24 October 2022